ORDER

¶ 1 Original jurisdiction is assumed as a function of the Court’s general superintending control over all inferior courts. Oklahoma Const. Art. 7 § 4.
¶ 2 The order of December 16, 2004 granting a change of venue, and ordering the cause transferred to Custer County, in the matter docketed in the District Court of Oklahoma County, Cause No. CJ-2001-3188-65 in which the petitioner Brian Klepczyk, et al. are the plaintiffs, and the real parties in interest Chris Kolker, M.D. and Jack Butler, D.O., et al. are the defendants, is hereby vacated.
¶ 3 When venue over a cause is proper at the time suit is filed, it cannot be defeated by subsequent events. Pine v. Superior Court of Seminole County, 1934 OK 655, 39 P.2d 530.
/s/Joseph M. Watt CHIEF JUSTICE
All Justices Concur.